                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 CARALINDA ROULLIER,                             CV–19–66–M–DLC–KLD

                     Plaintiff,

        v.
                                                     ORDER
 CMFG LIFE INSURANCE COMPANY
 d/b/a CUNA MUTUAL GROUP, and
 JOHN DOES 1–5,

                     Defendants.


      Before the Court is the parties’ Joint Stipulation for Dismissal with Prejudice.

(Doc. 34.)

      IT IS ORDERED that this matter is DISMISSED with prejudice, each party to

bear its own fees and costs.

      Dated this 30th day of March, 2020.
